Bloodworth, J.
The undisputed evidence in this case was, that the engineer was looking ahead before and when he first saw the mule upon the track; that he did not see the mule approach the track or get on it; that he did not know how long it had been on the track, but that when he first saw it the mule was on the track one hundred and fifty feet in front of the train; that with the number of cars he had and the speed at which the train was running *19(forty-five miles an hour), it was impossible to stop the train before hitting the mule; that he tried to stop it, but the distance was too short and he was unable to do so. There were slight variances in the evidence as to whether it was cloudy and foggy at the time of the accident, and as to whether the engineer blew all the crossing signals as required by law, but under the above-stated facts, which are controlling in the ease, these variances do not require the grant of a new trial.
The undisputed evidence fairly demanded a verdict for the defendant, and the court did not err in directing a verdict for that party, nor thereafter in refusing to grant a new trial.

Judgment affirmed.


Broyles, C. J., and Lulce J., concur.